PELHAM, P. J.
The ruling on the motion to quash the warrant and affidavit is not reviewable here, in the absence of a bill of exceptions. — Fitzpatrick v. State, 169 Ala. 1, 53 South. 1021.
The time at which the offense was committed was not a necessary averment of the affidavit. It could have been averred as committed at any day before making the affidavit charging the offense (Code, § 7139), and the defendant could have required the state to show that the offense was committed at that time prior to the perferment of the charge that was within the period prescribed by statute in which it is made punishable.— Yancey v. State, 1 Ala. App. 226, 55 South. 267. See also, McDade v. State, 20 Ala. 81, and O’Brien v. State, 91 Ala. 25, 28, 8 South. 560. The demurrer to the affidavit on the ground that it charged the offense to have been committed “within the last 12 months,” was properly overruled.- — Busby v. State, 10 Ala. App. 183, 65 South. 307.
The affidavit for the arrest of the defendant followed the requirements of the Code (section 6745, form 1; section 6737), and this is sufficient. — Campbell v. Johnson, 5 Ala. App. 518, 59 South. 708; Ross v. State, 139 Ala. 144, 36 South. 718. No error is shown by the record.
Affirmed.